NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TOMAS TUFINO-PLUMA,                             No.    16-71528

                Petitioner,                     Agency No. A205-710-547

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Tomas Tufino-Pluma, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, relief under the Convention Against Torture (“CAT”), and voluntary



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the agency’s discretionary denial of voluntary

departure. See Esquivel-Garcia v. Holder, 593 F.3d 1025, 1030 (9th Cir. 2010);

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (absent a colorable

legal or constitutional claim, the court lacks jurisdiction to review discretionary

determinations).

      Substantial evidence supports the agency’s determination that Tufino-Pluma

failed to establish a nexus between the harm he fears and a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence . . . bears

no nexus to a protected ground.”). Thus, we deny the petition as to Tufino-

Pluma’s asylum and withholding of removal claims.

      Substantial evidence supports the agency’s denial of CAT relief because

Tufino-Pluma failed to establish it is more likely than not he would be tortured by

or with the consent or acquiescence of the Mexican government. See Aden v.

Holder, 589 F.3d 1040, 1047 (2009).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                          2